Citation Nr: 0903933	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-31 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
right knee disorder.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1976 to February 1977 and from January 1983 to December 1989.  
In addition, he had subsequent service with the Air National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  In an unappealed May 1990 rating action, the RO in North 
Little Rock, Arkansas, denied service connection for a right 
knee disorder.  

2.  Evidence received since May 1990, when viewed by itself 
or in context of the entire record, raises a reasonable 
possibility of substantiating the claim for service 
connection for a right knee disorder.  

3.  A chronic right knee disorder was not shown in service or 
for many years thereafter.  

4.  Status-post residuals of an arthroscopic procedure of the 
right knee are not related to active duty service or any 
incident therein.  


CONCLUSIONS OF LAW

1.  The May 1990 rating action, which denied service 
connection for a right knee disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Additional evidence received since the May 1990 rating 
action is new and material, and the requirements to reopen 
the claim for service connection for a right knee disorder 
have been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2008).  

3.  A right knee disorder, diagnosed as status-post residuals 
of an arthroscopic procedure of the right knee, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

By a May 1990 rating action, the RO in North Little Rock, 
Arkansas denied service connection for a right knee disorder.  
According to service treatment records, the veteran sought 
medical care for right knee pain in April 1986.  He denied 
having any history of trauma to this joint.  A physical 
examination of his right knee demonstrated stability with 
minimal effusion and tenderness to palpation over the 
quadriceps.  The treating physician diagnosed tendonitis.  

At a subsequent in-service evaluation conducted in August 
1987, the veteran denied having had any significant illness 
or injury since his last physical examination.  A periodic 
evaluation completed in October 1987 showed that his lower 
extremities were normal.  

At an April 1990 VA examination, the veteran described 
intermittent right knee pain since an in-service injury to 
this joint.  A physical examination completed on his right 
knee demonstrated tenderness at the medial joint line.  The 
remainder of the evaluation was negative, and X-rays taken of 
the right knee were normal.  The examiner diagnosed, in 
pertinent part, chronic knee strain.  

In May 1990, the RO in North Little Rock, Arkansas, concluded 
that evidence of record did not establish the presence of a 
residual right knee disorder associated with service.  As 
such, the RO denied service connection for a right knee 
disorder.  Because he did not initiate an appeal of the May 
1990 decision, that determination became final.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider the issue of 
entitlement to service connection for the claimed 
disabilities on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F3d. 1380 
(Fed. Cir. 1996).  

At the time of the May 1990 rating action, the claims folder 
contained no competent evidence of the presence of a residual 
right knee disorder associated with service.  Thus, the RO 
denied service connection for such a disability.  

Additional evidence received since that earlier decision 
includes Air National Guard records which illustrate 
complaints of right knee pain (in September 2002) and right 
knee stiffness (in August 2003).  Also, post-service private 
medical records dated from October to December 2006 reflect 
treatment for diagnosed right knee strain, osteoarthritis of 
the right knee with small to moderate amount of effusion, and 
degenerative tear of the mid-portion of the right lateral 
meniscus.  

In November 2006, the veteran underwent an arthroscopy of his 
right knee with excision of the tear of the mid-portion of 
the degenerative lateral meniscus.  A report of a VA 
examination conducted on his right knee in June 2007 provided 
a diagnosis of status-post residuals of an arthroscopic 
procedure of the right knee.  

As the additional evidence received since the last prior 
final denial of service connection for a right knee disorder 
in May 1990 reflects diagnoses related to the right knee, the 
Board finds such evidence to be probative and to raise a 
reasonable possibility of substantiating the claim for 
service connection for a right knee disorder.  

Consequently, the Board concludes that the additional 
evidence received since the last prior final denial of 
service connection for a right knee disorder is new and 
material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the veteran's 
claim for service connection for such a disorder.  

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In considering the matter of in-service incurrence, the Board 
notes that service treatment records reflect medical care for 
right knee pain in April 1986.  At that time, the veteran 
denied having had any trauma to this joint.  A physical 
examination of his right knee demonstrated stability with 
minimal effusion and tenderness to palpation over the 
quadriceps.  The treating physician diagnosed tendonitis.  

Subsequent service treatment records, including August 1987 
and October 1987 periodic examinations, however, were 
negative for any complaints or findings referable to a right 
knee disorder.  As such, the evidence does not support a 
finding that a chronic right knee disorder was incurred 
during active duty.  

This fact alone, however, does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  Air National Guard records illustrate complaints of 
right knee pain (in September 2002) and right knee stiffness 
(in August 2003).  

Post-service medical reports indicate that the veteran sought 
treatment for right knee pain in October 2006.  In the 
following month, he underwent an arthroscopy of his right 
knee with excision of the tear of the mid-portion of the 
degenerative lateral meniscus.  A June 2007 VA examination of 
his right knee provides an impression of status-post 
residuals of an arthroscopic procedure of the right knee.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (December 1989) and the 
initial reported symptoms related to right knee pathology 
more than one decade later (September 2002).  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Throughout the current appeal, the veteran has asserted a 
continuity of right knee symptoms (including, in particular, 
pain).  Indeed, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board finds, however, that the veteran's reported history 
of continued right knee symptoms since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he maintains that he has experienced right knee pain 
since an in-service injury to this joint, and service 
treatment records reflect medical care for quadriceps 
tendonitis of the right knee in April 1986, the remainder of 
the service treatment records do not reflect any complaints 
or treatment referable to a right knee disorder or any 
symptoms reasonably attributable thereto.  

In fact, at periodic examinations conducted during the 
veteran's Air National Guard service in September 1997 and 
April 1998, he specifically denied ever having experienced a 
"trick" or locked knee.  Further, evidence of record does 
not indicate any right knee symptoms until September 2002-
more than one decade after service, when (during Air National 
Guard service) he complained of right knee pain.  

The Board has weighed the statements as to continuity of 
symptomatology against the absence of documented complaints 
or treatment for many years following active duty discharge 
and finds his recollections as to symptoms experienced in the 
distant past, made in connection with a claim for benefits, 
to be less probative.  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.   

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed status-post residuals of an arthroscopic 
procedure of the right knee to active duty, despite his 
contentions to the contrary.  

Following the June 2007 VA examination, the examiner 
specifically determined that "it is not likely that [the 
April 1986 episode of quadriceps tendonitis of the right 
knee] is the cause of . . . [the veteran's] present 
condition."  In support of this conclusion, the examiner 
cited the service treatment records, which showed successful 
treatment of the quadriceps tendonitis of the right knee in 
April 1986, and the post-service medical records which did 
not illustrate symptoms significant enough to require 
treatment until more than a decade after discharge from 
active service.  Rather, the examiner believed that the 
veteran's torn right meniscus (which necessitated the 
arthroscopic procedure in 2006), was the result of his 
post-service physical activities.  

Indeed, as the Board has discussed herein, service treatment 
records do not reflect any additional medical care for the 
veteran's right knee after his April 1986 complaints.  In 
fact, he did not complain of right knee pain until September 
2002 (more than one decade after discharge from service).  In 
light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a right knee disorder.  There is, 
therefore, no doubt to be otherwise resolved.  As such, the 
appeal is denied.  

In reaching this conclusion, the Board has considered the lay 
statements of record.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the claimed service 
connection disorder at issue-has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations and by in-service and 
post-service records obtained and associated with the claims 
folder.  As such, the Board finds these records to be more 
probative than the subjective evidence of complaints of right 
knee pain since service.  See Cartright, 2 Vet. App. at 25 
(interest in the outcome of a proceeding may affect the 
credibility of testimony).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

New and material evidence.  With regard to the new and 
material aspect of the appeal, the Board notes that VA must 
notify the veteran of both the evidence and information that 
is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

As has been discussed herein, however, the Board is granting 
in full the veteran's application to reopen the 
previously-denied issue of entitlement to service connection 
for a right knee disability.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

De novo claim for service connection.  Here, with regard to 
the de novo claim for service connection for a right knee 
disorder, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the underlying 
service connection issue and of his and VA's respective 
duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the January 2007 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter 
the RO effectively satisfied the remaining notice 
requirements with respect to the service connection issue on 
appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the veteran submitted copies of private post-service 
treatment records and provided the RO with information 
concerning the availability of additional private 
post-service medical reports, along with the appropriate 
release of information forms.  Upon receipt of such 
information, the RO obtained copies of all such available 
reports.  In addition, he was provided an opportunity to set 
forth his contentions at a personal hearing but declined to 
do so.  

In June 2007, the veteran was accorded a VA examination 
pertinent to his right knee claim.  In conjunction with the 
examination, the examiner reviewed the claims folder, which 
included records of private medical care that the veteran 
received for his right knee between October and December 
2006.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to the service connection claim on appeal.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the service connection claim on appeal that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of this issue.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

New and material evidence having been received, the 
application to reopen a claim of service connection for a 
right knee disorder is granted.  

Service connection for a right knee disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


